DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks in light of the newly amended claim language, and respectfully disagrees that such amendments overcome the previous rejection of record. With respect to the proposed title change, the Examiner disagrees that “Smart Switch Device” is descriptive, or indicative of, the Applicant’s invention. Therefore, the objection to the title of the application remains.
The previous claim objection to the antecedent basis issue raised within dependent claim 10 has been overcome based upon the most recent amendments; however, as will be addressed below, claim 10 remains objected to as it fails to cure the deficiencies as presented within newly amended claim 1.
With respect to the Applicant’s amendments in an attempt to overcome the previous claim interpretation with respect to the recitations of the phrase “components,” the Examiner respectfully disagrees that such amendments help to clarify the record. While the interpretation has been removed based upon the amendments, such amendments have caused several issues which will be expounded upon below, as the claim remain unclear as to what structure is required by phrase such as “first power,” “second power,” etc.
Finally, with respect to the arguments directed towards the prior art rejection, the Examiner once again disagrees with the Applicant’s assertions. To begin, it appears as though the Applicant is attempting to argue limitations which are not currently presented within the claim language. For example, the Applicant states that the “controlled device includes a home appliance, for example, the home appliance includes, but is not limited to, a lamp and an air conditioner.” The Applicant is reminded that during prosecution, it is the language of the claims that defines the patentable subject matter, not the detailed description of the invention or the drawings. Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. In re Prater, 162 USPQ 541 (CCPA 1969).
The Applicant continues on to argue that “In contrast, the storage element 310 of Petras may deliver continuous voltage or power to a load 312 through an output boost converter 316, thereby charging or powering the electronic device that may be operatively coupled with the receiver.” As presented within Petras, the receiver 108 includes a switch 328 responsible for resuming or interrupting power being delivered at load 312. Microcontroller 322 controls the operation of switch 328 to interrupt power from being delivered to the load 312 for example. Even further, it is known in the art that storage elements, such as batteries, are not capable of delivering continuous voltage or power, thus the potential need for replacement or recharging of such elements. The Applicant further argues that the microcontroller of Petras fails to generate a control signal in the working state to change the first switch between an on state or an off state to control the power supply loop of the controlled device. Again, as previously mentioned, Petras discloses the microcontroller 322 controls the operation of switch 328 to resume (i.e. turn on) or interrupt (i.e. turn off) power from being delivered to the load 312 (Col. 6, lines 57-62). 
For these reasons, inter alia, the Examiner believes the previous rejection of record should remain upheld. The Applicant is further reminded that during prosecution, the Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention.
Claim Objections
Claims 1-20 objected to because of the following informalities:  independent claim 1, and the claims which subsequently dependent from and fail to cure the deficiencies of claim 1, is objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The most recent amendments to claim 1 are considered to be unclear as the claims now recite the phrases: “first power, which is connected to the receiving converter, and is configured to store electrical energy based on the power supply signal…,” “…wherein the first switch is arranged on a power supply loop of a controlled device to which second power is configured to supply electrical energy in the on state.” It appears as though the amendments were made in an attempt to overcome the previously presented claim interpretation, however in doing so, the Applicant has amended the claim language in such a manner that it is unclear as to what is intended to be claimed. 
For example, it is unclear as to how “first power” is to be configured in such a manner so as to store electrical energy. Power is a known term in the art as being energy that is produced so as to operate a device. In that sense, it is not clear as to how first power is to be capable of storing electrical energy. Similar rationale holds true with respect to the iteration of “second power,” as it is once again unclear as to what structure is to be required. The remaining dependent claims fail to cure the deficiencies presented within independent claim 1. For the sake of expediting prosecution, the Examiner will interpret the claims under their broadest reasonable interpretation in light of what is presented within the Applicant’s Specification. For example, “first power” as a battery, “second power” as a power source, etc. Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petras et al. (U.S. Patent Number 9,819,230) in view of Hayashi et al. (U.S. Patent Publication Number 2009/0289503).
Regarding Claim 1:
Petras discloses a smart switch device, comprising: a receiving converter, which is configured to receive a wireless signal and convert the received wireless signal into a power supply signal (Fig. 3, receiver 108 comprising antenna array 302 with rectifier, and their related discussion); first power, which is connected to the receiving converter, and is configured to store electrical energy based on the power supply signal (Fig. 3, storage element 310, input boost 308, and their related discussion; see, for example, Col. 6, lines 5-62) and to supply power to a controller and a first switch based on the electrical energy (Fig. 3, storage element 310, controller 318, switch 328, and their related discussion; see, for example, Col. 6, lines 5-62); the controller, which is connected to the first power, and is configured to enter a working state based on the electrical energy supplied by the first power, and generate a control signal in the working state (Fig. 3, controller 318 and its related discussion; see, for example, Col. 6, lines 5-62); and the first switch, which is connected to the controller, and is configured to change to be in an on state or an off state according to the control signal; wherein the first switch is arranged on a power supply loop of a controlled device (Fig. 3, controller 318, switch 328, load 312, and their related discussion; see, for example, Col. 6, lines 5-62). While Petras discloses first power, Petras fails to teach second power which is configured to supply electrical energy in the on state.
However, Hayashi discloses a first switch is arranged on a power supply loop of a controlled device to which second power is configured to supply electrical energy in the on state (Fig. 1, switch control circuit 14, switch 50, power source 60, load 40, and their related discussion; see, for example, paragraphs 0026-0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Petras to configure the first switch on a power supply loop with second power, as taught within Hayashi, so as to provide a way in which the second power component, acting as a power source for the respective load, may be controlled, thereby establishing a more robust and efficiently controlled switching system.
Regarding Claim 2:
Modified Petras teaches the limitations of the preceding claim 1. Modified Petras, in further view of Petras, discloses a transmitter which is configured to transmit the wireless signal to the receiving converter (Fig. 1, transmitter 102 transmitting RF waves 104 to receiver 108, and their related discussion. See also Hayashi Fig. 1, remote controller 30 with antenna 3 for transmitting wireless signals to antenna 1).
Regarding Claim 4:
Modified Petras teaches the limitations of the preceding claim 1. Modified Petras, in further view of Petras, discloses wherein the first power comprises: a booster, which is connected to the receiving converter (Fig. 3, input boost 308 and its related discussion; see, for example, Col. 6, lines 5-62); and a power storage, which is connected to the booster, and is configured to store electrical energy based on the boosted power supply signal and supply power to the controller based on the electrical energy (Fig. 3, storage element 310 and its related discussion; see, for example, Col. 6, lines 5-62) (Fig. 3, storage element 310 and its related discussion; see, for example, Col. 6, lines 5-62).
Regarding Claim 10:
Modified Petras teaches the limitations of the preceding claim 1. Modified Petras, in further view of Hayashi, discloses a switch panel, which is provided with a panel button corresponding to a second switch (Fig.’s 1 and 3, remote controller 30 with button group 32a, switch control circuit 14, switch 50, and their related discussion; see, for example, paragraphs 0027-0028, 0033, 0039-0040, 0043, etc.).
Regarding Claim 11:
Modified Petras teaches the limitations of the preceding claim 2. Modified Petras, in further view of Petras, discloses wherein the first power comprises: a booster, which is connected to the receiving converter (Fig. 3, input boost 308 and its related discussion; see, for example, Col. 6, lines 5-62); and a power storage, which is connected to the booster, and is configured to store electrical energy based on the boosted power supply signal and supply power to the controller based on the electrical energy (Fig. 3, storage element 310 and its related discussion; see, for example, Col. 6, lines 5-62) (Fig. 3, storage element 310 and its related discussion; see, for example, Col. 6, lines 5-62).
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petras et al. (U.S. Patent Number 9,819,230) in view of Hayashi et al. (U.S. Patent Publication Number 2009/0289503) and in further view of Song et al. (U.S. Patent Publication 2020/0244109 serving as the English equivalent of PCT/KR2018/009050).
Regarding Claim 3:
Modified Petras teaches the limitations of the preceding claim 2. Modified Petras, in further view of Hayashi, discloses wherein the transmitter is an infrared transmitter (Fig. 1, remote controller 30 with antenna 3, and their related discussion; see, for example, paragraph 0028 which discloses the transmission and reception control signal may be carried out by infrared communication), the receiving converter comprises: an infrared receiving component which is configured to receive an infrared signal (Fig. 1, antenna 1 and its related discussion; see, for example, paragraph 0028 which discloses the transmission and reception control signal may be carried out by infrared communication); and when the transmitter is an electromagnetic signal transmitter, the receiving converter comprises: an electromagnetic receiving converter which is configured to receive an electromagnetic signal (see Petras: Fig. 1, transmitter 102 transmitting RF waves 104 to receiver 108, and their related discussion). While it appears as though the claim merely requires one of either an infrared transmitter or an electromagnetic signal transmitter, for the sake of expediting prosecution, and while Modified Petras discloses an infrared receiving component, Modified Petras fails to explicitly teach an infrared receiving converter.
However, in an attempt to expedite prosecution, Song discloses the receiving converter comprises: an infrared receiving converter which is configured to receive an infrared signal (Fig. 2, transmission module 101, power reception module 151, and their related discussion; see, for example, paragraph 0076 which discloses the power reception module 151 may convert infrared rays received from the power transmission module 101 into an energy form that is storable in the battery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Petras to include an infrared receiving converter, as taught within Song, so as to provide a way in which received infrared signals may be converted into a useable energy form. It should be further noted that the inclusion of a transmitter which is an infrared transmitter appears to be a non-required claim limitation as it is understood that the system may transmit either infrared signals, or electromagnetic signals, and during an instance in which electromagnetic signals are to be transmitted and received, infrared transmission and respective conversion appears to be moot.
Regarding Claim 12:
Modified Petras teaches the limitations of the preceding claim 3. Modified Petras, in further view of Petras, discloses wherein the first power comprises: a booster, which is connected to the receiving converter (Fig. 3, input boost 308 and its related discussion; see, for example, Col. 6, lines 5-62); and a power storage, which is connected to the booster, and is configured to store electrical energy based on the boosted power supply signal and supply power to the controller based on the electrical energy (Fig. 3, storage element 310 and its related discussion; see, for example, Col. 6, lines 5-62) (Fig. 3, storage element 310 and its related discussion; see, for example, Col. 6, lines 5-62).
Claims 5-9, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petras et al. (U.S. Patent Number 9,819,230) in view of Hayashi et al. (U.S. Patent Publication Number 2009/0289503) and in further view of Stieber et al. (U.S. Patent Number 10,312,697).
Regarding Claim 5:
Modified Petras teaches the limitations of the preceding claim 1. Modified Petras fails to teach a second switch, which is disposed in series with the first switching component on the power supply loop.
However, Stieber discloses a second switch, which is disposed in series with the first switching component on the power supply loop, and is connected to the first switch and the controller respectively (Fig. 2D, first switch 234, second switch 232, and their related discussion; see, for example, Col. 6, lines 61-67 and Col. 7, lines 1-11), wherein the second switch is configured to change a switch state according to a user operation on the second switch (Fig.’s 1 and 2D, switch 232 and its related discussion; see, for example, Col. 3, lines 29-44); and wherein the controller is configured to output the control signal to the first switch according to the switch state of the second switch and the wireless signal including a user instruction (Fig. 2D, switches 232 and 234, and their related discussion; see, for example, Co. 3, lines 29-50 and Col. 12, line 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Petras to incorporate a second switch, as taught within Stieber, so as to provide greater control over the power to be supplied to the respective load by providing various control and cut off points along the power supply loop. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second switch, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 6:
Modified Petras teaches the limitations of the preceding claim 5. Modified Petras, in further view of Stieber, discloses comprising at least two power supply loops disposed in parallel, wherein each power supply loop comprises the first switch and the second switch (Fig. 2D, switches 232 and 234, loops to 212 and 216, etc., and their related discussion; see, for example, Col. 6, lines 61-67 and Col. 7, lines 1-10).
Regarding Claim 7:
Modified Petras teaches the limitations of the preceding claim 5. Modified Petras, in further view of Stieber, discloses wherein the second switch comprises: a first moving sub-end, which is connected to a moving end of the first switch (Fig. 2D, left end of 232 connected to a closing end of switch 234, and their related discussion); and a second moving sub-end, which is connected to the first power, wherein the first moving sub-end and the second moving sub-end have identical switch states (Fig. 2D, right end of switch 232 moving in an identical switch state as that of left end of switch 232, and their related discussion; see, for example, Col. 6, lines 61-67, and Col. 7, lines 1-10). 
Regarding Claim 8:
Modified Petras teaches the limitations of the preceding claim 7. Modified Petras, in further view of Stieber, discloses a detector, which is connected to a fixed end corresponding to the second moving sub-end, and is configured to detect a switch state of the second moving sub-end (Fig. 2D, processor device of 202 for monitoring and controlling switches 232 and 234, and their related discussion; see, for example, Col. 6, lines 37-60); wherein the controller is connected to the detector, and is configured to determine a switch state of the first moving sub-end according to the switch state of the second moving sub-end (Fig. 2D, processor device of 202 for monitoring and controlling switches 232 and 234, and their related discussion; see, for example, Col. 6, lines 37-60. The Examiner would also like to note that it has been held by the courts that the mere fact that a given structure is integral does not preclude it’s consisting of various elements, and that constructing a formerly integral structure into various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 178).
Regarding Claim 9:
Modified Petras teaches the limitations of the preceding claim 8. Modified Petras, in further view of Petras, discloses wherein the first power is further configured to supply power to the detector (Fig. 3, storage element 310, input boost 308, controller 318, and their related discussion; see, for example, Col. 6, lines 17-28. See also the teachings of Stieber as previously discussed above).
Regarding Claim 13:
Modified Petras teaches the limitations of the preceding claim 2. Modified Petras fails to teach a second switch, which is disposed in series with the first switching component on the power supply loop.
However, Stieber discloses a second switch, which is disposed in series with the first switching component on the power supply loop, and is connected to the first switch and the controller respectively (Fig. 2D, first switch 234, second switch 232, and their related discussion; see, for example, Col. 6, lines 61-67 and Col. 7, lines 1-11), wherein the second switch is configured to change a switch state according to a user operation on the second switch (Fig.’s 1 and 2D, switch 232 and its related discussion; see, for example, Col. 3, lines 29-44); and wherein the controller is configured to output the control signal to the first switch according to the switch state of the second switch and the wireless signal including a user instruction (Fig. 2D, switches 232 and 234, and their related discussion; see, for example, Co. 3, lines 29-50 and Col. 12, line 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Petras to incorporate a second switch, as taught within Stieber, so as to provide greater control over the power to be supplied to the respective load by providing various control and cut off points along the power supply loop. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second switch, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 15:
Modified Petras teaches the limitations of the preceding claim 13. Modified Petras, in further view of Stieber, discloses comprising at least two power supply loops disposed in parallel, wherein each power supply loop comprises the first switch and the second switch (Fig. 2D, switches 232 and 234, loops to 212 and 216, etc., and their related discussion; see, for example, Col. 6, lines 61-67 and Col. 7, lines 1-10).
Regarding Claim 17:
Modified Petras teaches the limitations of the preceding claim 7. Modified Petras, in further view of Stieber, discloses wherein the second switch comprises: a first moving sub-end, which is connected to a moving end of the first switch (Fig. 2D, left end of 232 connected to a closing end of switch 234, and their related discussion); and a second moving sub-end, which is connected to the first power, wherein the first moving sub-end and the second moving sub-end have identical switch states (Fig. 2D, right end of switch 232 moving in an identical switch state as that of left end of switch 232, and their related discussion; see, for example, Col. 6, lines 61-67, and Col. 7, lines 1-10).
Regarding Claim 19:
Modified Petras teaches the limitations of the preceding claim 17. Modified Petras, in further view of Stieber, discloses a detector, which is connected to a fixed end corresponding to the second moving sub-end, and is configured to detect a switch state of the second moving sub-end (Fig. 2D, processor device of 202 for monitoring and controlling switches 232 and 234, and their related discussion; see, for example, Col. 6, lines 37-60); wherein the controller is connected to the detector, and is configured to determine a switch state of the first moving sub-end according to the switch state of the second moving sub-end (Fig. 2D, processor device of 202 for monitoring and controlling switches 232 and 234, and their related discussion; see, for example, Col. 6, lines 37-60. The Examiner would also like to note that it has been held by the courts that the mere fact that a given structure is integral does not preclude it’s consisting of various elements, and that constructing a formerly integral structure into various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 178).
Claims 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petras et al. (U.S. Patent Number 9,819,230) in view of Hayashi et al. (U.S. Patent Publication Number 2009/0289503) in view of Song et al. (U.S. Patent Publication 2020/0244109 serving as the English equivalent of PCT/KR2018/009050) and in further view of Stieber et al. (U.S. Patent Number 10,312,697).
Regarding Claim 14:
Modified Petras teaches the limitations of the preceding claim 3. Modified Petras fails to teach a second switch, which is disposed in series with the first switching component on the power supply loop.
However, Stieber discloses a second switch, which is disposed in series with the first switching component on the power supply loop, and is connected to the first switch and the controller respectively (Fig. 2D, first switch 234, second switch 232, and their related discussion; see, for example, Col. 6, lines 61-67 and Col. 7, lines 1-11), wherein the second switch is configured to change a switch state according to a user operation on the second switch (Fig.’s 1 and 2D, switch 232 and its related discussion; see, for example, Col. 3, lines 29-44); and wherein the controller is configured to output the control signal to the first switch according to the switch state of the second switch and the wireless signal including a user instruction (Fig. 2D, switches 232 and 234, and their related discussion; see, for example, Co. 3, lines 29-50 and Col. 12, line 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Petras to incorporate a second switch, as taught within Stieber, so as to provide greater control over the power to be supplied to the respective load by providing various control and cut off points along the power supply loop. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second switch, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 16:
Modified Petras teaches the limitations of the preceding claim 14. Modified Petras, in further view of Stieber, discloses comprising at least two power supply loops disposed in parallel, wherein each power supply loop comprises the first switch and the second switch (Fig. 2D, switches 232 and 234, loops to 212 and 216, etc., and their related discussion; see, for example, Col. 6, lines 61-67 and Col. 7, lines 1-10).
Regarding Claim 18:
Modified Petras teaches the limitations of the preceding claim 14. Modified Petras, in further view of Stieber, discloses wherein the second switch comprises: a first moving sub-end, which is connected to a moving end of the first switch (Fig. 2D, left end of 232 connected to a closing end of switch 234, and their related discussion); and a second moving sub-end, which is connected to the first power, wherein the first moving sub-end and the second moving sub-end have identical switch states (Fig. 2D, right end of switch 232 moving in an identical switch state as that of left end of switch 232, and their related discussion; see, for example, Col. 6, lines 61-67, and Col. 7, lines 1-10).
Regarding Claim 20:
Modified Petras teaches the limitations of the preceding claim 18. Modified Petras, in further view of Stieber, discloses a detector, which is connected to a fixed end corresponding to the second moving sub-end, and is configured to detect a switch state of the second moving sub-end (Fig. 2D, processor device of 202 for monitoring and controlling switches 232 and 234, and their related discussion; see, for example, Col. 6, lines 37-60); wherein the controller is connected to the detector, and is configured to determine a switch state of the first moving sub-end according to the switch state of the second moving sub-end (Fig. 2D, processor device of 202 for monitoring and controlling switches 232 and 234, and their related discussion; see, for example, Col. 6, lines 37-60. The Examiner would also like to note that it has been held by the courts that the mere fact that a given structure is integral does not preclude it’s consisting of various elements, and that constructing a formerly integral structure into various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 178).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836